DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending for examination.
This Office action is Non-Final.


Claim Objections
Claims 1 and 14 are objected to because of the following informalities:
Claim 1: Change from “association has at least one associated risk-related parameter,” to “association has at least one associated risk-related parameter, and” (page 2).
Claim 14: Change from “association has at least one associated risk-related parameter,” to “association has at least one associated risk-related parameter, and” (page 4).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the processor" in page 2.  There is insufficient antecedent basis for this limitation in the claim.

Because Claims 2-13 depend upon Claim 1, Claims 2-13 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.
	
	Claims 1, 13, and 14 recite:
storing…a meta-model in a computer-readable storage medium…, wherein:
the meta-model comprises at least one risk element, at least one test element and at least one objective element, and associations between the at least one risk element, the at least one test element, and the at least one objective element,
the at least one risk element is associated with one or more objective elements, and/or the at least one risk element is associated with one or more test elements, and
at least one element of the at least one risk element, the at least one test element, and the at least one objective element and/or at least one association has at least one associated risk-related parameter,
the meta-model provides a digital format which is used in a technical system for risk-based testing of a system under test;
performing…maintenance measures to the system under test that fails an executed test; and
updating…the meta-model using a feedback loop of the technical system, the feedback loop comprising results of executed tests.
	The ‘storing’ limitation in # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting ‘a… computer-readable storage medium’ (per Claims 1 and 14), ‘a computer readable hardware storage device’ (per Claim 13), ‘a processor’ (per Claims 1, 13, and 14), and ‘a computer system’ (per Claim 13), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “storing” in the context of this claim encompasses a person generating a data model on paper and/or a dry-erase board.

	Element # 2 above merely further describes a function of the claimed meta-model.
	The ‘performing’ limitation in # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting ‘a… computer-readable storage medium’ (per Claims 1 and 14), ‘a computer readable hardware storage device’ (per Claim 13), ‘a processor’ (per Claims 1, 13, and 14), and ‘a computer system’ (per Claim 13), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “performing” in the context of this claim encompasses the person sending a notification (outputting), e.g. using pen and paper or a generic keyboard.  This is a similar maintenance measure to at least one example provided in the specification: page 8, lines 13-28.
	The ‘updating’ limitation in # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting ‘a… computer-readable storage medium’ (per Claims 1 and 14), ‘a computer readable hardware storage device’ (per Claim 13), ‘a processor’ (per Claims 1, 13, and 14), and ‘a computer system’ (per Claim 13), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “updating” in the context of this claim encompasses the person writing out updates to the data model, e.g. using pen and paper or a generic keyboard.

	Claims 2-5 merely describe claimed parameter(s) as claimed in their respective independent and/or dependent claims.

	Claim 6 recites:
wherein the test priority number is a product of a probability parameter, a damage parameter and the test effectiveness parameter.
	Element # 5 above merely recites a math function of data claimed in Claim 5.

	Claims 7 and 15 recite:
instantiating the at least one risk element, the at least one test element and the at least one objective element to generate respective risk instances, test instances, and objective instances specifying a technical system, by a processor, and
storing the generated respective test instances, the generated respective objective instances and an objective in the computer-readable storage medium.
	The ‘instantiating’ limitation in # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting ‘a… computer-readable storage medium’ (per Claims 1 and 14), ‘a computer readable hardware storage device’ (per Claim 13), ‘a processor’ (per Claims 1, 13, and 14), and ‘a computer system’ (per Claim 13), nothing in the claim element precludes the step 
	The ‘storing’ limitation in # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting ‘a… computer-readable storage medium’ (per Claims 1 and 14), ‘a computer readable hardware storage device’ (per Claim 13), ‘a processor’ (per Claims 1, 13, and 14), and ‘a computer system’ (per Claim 13), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “storing” in the context of this claim encompasses the person generating the risk, test, and objective instances and/or procedures on paper and/or a dry-erase board.

	Claim 8 recites:
	wherein instantiating the at least one risk element, the at least one test element, and the at least one objective element comprises:
constructing the risk instances, the test instances and the objective instances as objects from classes representing the at least one risk element, the at least one test element and the at least one objective element; or
generating the risk instances, the test instances and the objective instances as database entries from database content specifying the at 
	The ‘constructing’ limitation in # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting ‘a… computer-readable storage medium’ (per Claims 1 and 14), ‘a computer readable hardware storage device’ (per Claim 13), ‘a processor’ (per Claims 1, 13, and 14), and ‘a computer system’ (per Claim 13), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “constructing” in the context of this claim encompasses the person writing down risk, test, and objective objects and/or procedures.
	The ‘generating’ limitation in # 9 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting ‘a… computer-readable storage medium’ (per Claims 1 and 14), ‘a computer readable hardware storage device’ (per Claim 13), ‘a processor’ (per Claims 1, 13, and 14), and ‘a computer system’ (per Claim 13), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this claim encompasses the person writing down risk, test, and objective objects and/or procedures in a table.

	Claim 9 recites:
updating the stored meta-model.


	Claims 10-12 merely describe claimed data associated with the model as claimed in their respective independent and/or dependent claims.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite additional generic elements:
‘a…computer-readable storage medium’ (per Claims 1 and 14),
‘a computer readable hardware storage device’ (per Claim 13),
‘a processor’ (per Claims 1, 13, and 14), and
‘a computer system’ (per Claim 13)
	The generic elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception.  Accordingly, the generic elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Referring to MPEP 2106.05(d)(II), the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93

	Accordingly, Claims 1-15 are patent ineligible under 35 U.S.C. 101.


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101, set forth in this Office action.

Claims 2-13 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1, 13, and 14 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…updating, by the processor, the meta-model using a feedback loop of the technical system, the feedback loop comprising results of executed tests.”
Claim 14: “…a feedback loop coupled to the processor that updates the meta-model using results from executed tests.”


Response to Arguments
Applicant’s arguments, see page 7 of the Remarks paperwork, filed 08/04/2021, with respect to Double Patenting have been fully considered and are persuasive due to 

Applicant’s arguments, see pages 20 and 21 of the Remarks paperwork, filed 08/04/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive due to amendments made to at least the independent claims.  The 35 U.S.C. 103 rejections have been withdrawn. 

Applicant's remaining arguments, with regards to 35 U.S.C. 101, filed 08/04/2021 have been fully considered, but they are not persuasive.

The Remarks argue that:
At the outset, Applicant contends that it is not reasonable to assert that a human mind can store the claimed meta-model in a computer storage medium.  For this reason alone, the rejection should be withdrawn.
Furthermore, Applicant respectfully disagrees that "nothing in the claim precludes the step from practically being performed in the mind."  Claim 1 explicitly requires that a technical system performs the maintenance measures; the requirement that a technical system performs this step directly contradicts the Examiner's assertion that nothing precludes the step from being performed in the human mind.
Moreover, amended claim 1 now recites a practical application of a feedback loop for improving the meta-model over time.  For instance, 
The Examiner alleges that the claims do not include additional limitations that are sufficient to amount to significantly more than the alleged judicial exception of an abstract idea.  However, the Examiner's statements ignore the fact that it is well established that not "all computer functions are well-understood, routine and conventional" and not every "claim reciting a generic computer component performing a generic computer function is necessarily ineligible."  Rather, the analysis is whether "the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea."  The MPEP specifically indicates that "courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic."

	However, the Examiner respectfully disagrees.

	With regards to # 1 above, the Examiner asserts that the claimed ‘meta-model’ neither is specially defined within the claim nor is specially defined in the remainder of the disclosure as something that is so complex that it would be impossible to perform in 

	With regards to # 2 above, the Examiner asserts that any generic computer could be reasonably interpreted as the claimed ‘technical system.’  The Examiner additionally asserts that the claimed ‘technical system’ may even be pen and paper if the pen and the paper are being used to write down items of a technical nature.  The term ‘technical system’ is broad in scope and is open-ended in Applicant’s specification: page 3, lines 31-33.
	Additionally, the claimed ‘performing…maintenance measures’ could merely be outputting a message and/or transmitting the message.  According to MPEP
2106.05(g), mere data gathering and generic outputting are considered insignificant extra-solution activities.  As such, outputting/transmitting a message to a generic system fails at least Step 2A, Prong Two and cannot be considered a practical application.

	With regards to # 3 above, the Examiner asserts that the claimed invention cannot constitute a practical application merely by stating that it can be done “in an efficient and reliable manner.”  The terms “efficient” and “reliable” are not described in
Applicant's disclosure relative to other processes.  For example, do efficient and reliable mean that the claimed ‘updating,’ which is considered by the Examiner to be merely writing out updates to the data model, is capable of being performed in less than 1 

	With regards to # 4 above, and in summary to the Examiner’s aforementioned arguments, Applicant is claiming nothing more than the following:
Storing, e.g., a simple 3-item model that is capable of being perceived in the human mind,
Putting the model and/or a result of the model up on, e.g., a generic computer's display,
Sending out a message about the model / result, and
Writing out, or re-thinking through, changes to the simple model.
	As stated above in the 35 U.S.C. 101 portion of this Office action, these elements fail both Step 2A, Prongs One and Two, and Step 2B because a-d above are recognized by the courts as being well-understood, routine, and conventional elements associated with storing and retrieving information.

	For at least the reasoning provided above, Claims 1-15 remain rejected.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Püschel et al. (“Testing Self-Adaptive Software: Requirement Analysis and Solution Scheme” NPL reference); teaching self-adaptive software that reconfigures automatically at run-time in order to react to environmental changes and fulfill its specified goals.  Thereby, the system runs in a feedback loop which includes monitoring, analysis, adaptation planning, and execution.  To assure functional correctness and non-functional adequacy, verification and validation is required.  Hence, the feedback loop’s tasks have to be examined as well as the adapted system behavior that spans a much more complex decision space than traditional software.  To reduce the complexity for testers, models can be employed and later be used to generate test cases automatically—an approach called Model-based Testing.  Alternatively, the models can be executed directly for which simulation-based validation can be employed.  For both methods, an engineer has to specify validation models expressing the system’s externally perceivable behavior as well as expectations derived from requirements.  A Failure Mode and Effects Analysis is performed on a generic perspective on self-adaptive software in order to derive additional requirements to be coped within test modeling.  From these requirements, a reference solution scheme is derived that can be used to construct and evaluate validation methods for self-adaptive software.


Communication

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.